477 F.2d 126
83 L.R.R.M. (BNA) 2846, 72 Lab.Cas.  P 13,897
TUPPERWARE COMPANY, a division of Dart Industries, Inc., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 72-1784.
United States Court of Appeals,Sixth Circuit.
April 17, 1973.

Newell N. Fowler and Arnold E. Perl, Fowler, Young & Perl, Memphis, Tenn.; Jack G. Hall, Los Angeles, Cal., for petitioner.
Marcel Mallet-Prevost, Asst. Gen. Counsel, N. L. R. B., Washington, D. C., John J. A. Reynolds, Jr., Director, Region 26 N. L. R. B., Memphis, Tenn., for respondent.
Before WEICK, MILLER and KENT, Circuit Judges.

ORDER

1
This case is before this Court upon the petition of Tupperware Company for review of an order entered by the National Labor Relations Board finding it guilty of violating Section 8(a)(3) and (1) of the National Labor Relations Act, by discharging its employee Wade Richardson because of his union activities.


2
The Board requests the court to deny the petition for review and to enter an order of enforcement of its order.  The sole question before the court is whether there is substantial evidence in the record as a whole to support the finding of the Board that the employee was discharged because of his union activities.  Having fully examined the record, we are of the opinion that the Board's order is supported by substantial evidence.


3
The petition of the company for review will therefore be denied and the Board's order against the company finding it guilty of violating the Act will be enforced.